DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-11 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a reflection suppression layer that is provided either on a top surface of the upper cladding layer or above the core layer in the upper cladding layer, has a length shorter than an overall length of the optical waveguide section and is positioned at a center of the optical waveguide section in the length direction”.
Claim 4 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…the reflection suppression layer extends from a center of the optical waveguide section toward a side of the laser section in the length direction, and the reflection suppression layer is not provided closer to a side of the emission facet than the center of the optical waveguide section in the length direction.”
The examiner agrees with applicant’s arguments that the cited prior art does not disclose that the reflection suppression layer is “positioned at a center of the optical waveguide section in the length direction,” as claimed in claim 1 and “the reflection suppression layer is not provided closer to a side of the emission facet than the center of the optical waveguide section in the length direction.” as claimed in claim 4.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828